Citation Nr: 1759607	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residual posttraumatic degenerative arthritis, left wrist fracture, prior to December 4, 2015. 

2.  Entitlement to an evaluation in excess of 30 percent for residual posttraumatic degenerative arthritis with ankylosis, left wrist fracture, on or after December 4, 2015. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In the October 2010 rating decision, the RO, in relevant part, continued a 10 percent evaluation for residual posttraumatic arthritis due to a left wrist fracture.  

In October 2015, the Board remanded the claim for case for further development.  The case has since been returned to the Board for appellate review.

In a July 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation assigned for the Veteran's service-connected residuals of a left wrist fracture to 30 percent effective from December 4, 2015.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On March 22, 2017, prior to the promulgation of a decision in the appeal, the Board received written correspondence from the Veteran indicating that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id.

In March 2017, the Veteran submitted a statement indicating that he was satisfied with a July 2016 rating decision and that he wished to withdraw all remaining issues contained in the recent supplemental statement of the case.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


